       Case: 1:19-cv-06269 Document #: 45 Filed: 03/31/21 Page 1 of 2 PageID #:229




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                         Case No. 19-cv-6269
                                          )                         Hon. Robert M. Dow, Jr.
ZVI FEINER,                               )                         Magistrate Sheila Finnegan
FNR HEALTHCARE, LLC, and                  )
EREZ BAVER,                               )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
NETZACH INVESTMENTS, LLC, and             )
CEDARBROOK MANGEMENT, INC.,               )
                                          )
                  Relief Defendants.      )
__________________________________________)


                                  FIFTH JOINT STATUS REPORT

           Pursuant to the Court’s September 25, 2020 Order (see Docket No. 44), Plaintiff U.S.

    Securities and Exchange Commission (“SEC”) and Defendants Zvi Feiner and FNR Health Care,

    LLC (collectively “Defendants”), and Relief Defendant Netzach Investments, LLC (“Relief

    Defendant”)1 submit this Fifth Joint Status Report.

           On June 24, 2020, the Court, pursuant to a bifurcated settlement, entered a Judgment

    against the Defendants in which Feiner and FNR Healthcare, without admitting or denying the

    allegations in the complaint, consented to the entry of permanent injunctions against them, with


1
  Defendant Erez Baver and Relief Defendant Cedarbrook Management, Inc. previously entered into a bifurcated
settlement with the SEC. See Docket No. 14.
    Case: 1:19-cv-06269 Document #: 45 Filed: 03/31/21 Page 2 of 2 PageID #:230




 the remaining relief sought by the SEC against Defendants – disgorgement, prejudgment

 interest, and civil penalties – to be resolved by the Court (accepting the allegations in the

 Complaint as true). See Docket No. 39.

        On September 21, 2020 Defendants filed a Motion to Stay this matter pending the

 resolution of a parallel criminal case against Feiner and Defendant Erez Baver (U.S. v. Baver, et

 al., N.D. Ill., Case No. 20-cr-00588). On September 25, 2020, the Court held a telephone

 conference and granted Defendants’ Motion to Stay. See Docket No. 44. As of today’s date,

 the criminal matter has not been resolved.


                                                Respectfully submitted,

                                                /s/ Michael D. Foster
                                                Michael D. Foster (fostermi@sec.gov)
                                                Eric M. Phillips (phillipse@sec.gov)
                                                Jerrold H. Kohn (kohnj@sec.gov)
                                                Michelle Muñoz Durk (munozdurkm@sec.gov)
                                                U.S. Securities and Exchange Commission
                                                175 W. Jackson Blvd., Suite 1450
                                                Chicago, Illinois 60604-2615
                                                Phone: (312) 353-7390
                                                Fax: (312) 353-7398
                                                Attorneys for Plaintiff Securities and Exchange
                                                Commission



                                                /s/ Ariel Weissberg
                                                Ariel Weissberg
                                                (ariel@wessberglaw.com)
                                                Weissberg and Associates, Ltd.
                                                401 S. LaSalle Street, Suite 403
                                                Chicago, IL 60605
                                                Counsel for Defendants Zvi Feiner, FNR
                                                Healthcare, LLC, and Relief Defendant Netzach
                                                Investments LLC


March 31, 2021



                                                 -2-
